DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-8, 10, 13 and 44-53 are examined herein.

Election/Restrictions
Applicant’s election without traverse of Group 1 in the reply filed on 12/18/2020 is acknowledged. The requirement is deemed proper and is therefore made FINAL.
New claims 44-53 are toward a generic claim of Group I, therefore will also be examined herein.

Claim Objections
Claim 53 objected to because of the following informalities:  Claim 53 appears to have a typo, wherein it depends on claim 54, instead of claim 52. Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 50 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 50 recites the use of an alpha-1,4 linked glucose polysaccharide (linear types), only support for a beta type is noted in the disclosure (0082), therefore this appears to be new matter.







Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 44-45 and 52-53 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Krieken (2015/0038442)

Independent claim 44
Krieken teaches methods of making coating compositions (ab.) for produce and crop plants (0066), comprising all of the claimed ingredients:
pectin, which is a species of polysaccharide; 
one or more constituents of a vegetable lipid, such as: 
seed and plant oils (0034, 0044), like soybean oil (0035); and 
waxes (0046), like carnauba wax (0050); and
water (0061), at least one surfactant.

Dependent claims
As for claim 45, Krieken teaches the use of oils that are natural extracts or plant extract, and therefore provides the types of surfactants as claimed.

As for claims 52-53, Krieken teaches the use of active ingredients (0034), as in claim 52; including: antimicrobials (0034) and citric acid (0045), as in claim 53.   
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 46-50 are rejected under 35 U.S.C. 103 as being unpatentable over Krieken (2015/0038442) as applied to claims 44-45 and 52-53 above, further in view of Chen (5,817,381).
As for claims 46 and 50, Although Krieken teaches the use of pectin, as discussed above, and amylopectin is a branched-chain polysaccharide composed of glucose units linked primarily by α-1,4-glycosidic bonds, Krieken does not discuss its use.
Chen also teaches methods of making coatings for food (3, 22+), comprising:
one or more constituents of a vegetable lipid, such as: seed and plant oils, like soybean oil; and waxes, like carnauba wax (8, 60+); 
lignin (ab.); and
pectin (8, 60+); wherein the pectin is the specifically claimed type, an amylopectin (8, 60+), as claimed.
Such a teaching provides an α-1,4 linked glucose polysaccharide, as in claim 50; which is a species of a 1,4 linked glucose polysaccharide, as in claim 46.



It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of making coatings for food, comprising: one or more constituents of a vegetable lipid, such as: seed and plant oils, like soybean oil; and waxes, like carnauba wax; lignin; and pectin, as Krieken, wherein the pectin is the specifically claimed type, an amylopectin (8, 60+), because Chen illustrates that the art finds this type of pectin to be suitable for similar intended uses, including methods of making coatings for food, comprising: one or more constituents of a vegetable lipid, such as: seed and plant oils, like soybean oil; and waxes, like carnauba wax; lignin; and pectin (see MPEP 2144.07), further the teaching also imparts reasoning for obviousness in that since it was known for such a thing to have been done, one of skill in the art would have had a reasonable expectation of success.

As for claim 47, the modified teaching, in Chen, provides the use of cellulose polysaccharides (9,19+) that contribute microfibers (i.e. nanocellulose) (32+) derived from plants (ref. clm. 18).  

As for claim 48, Krieken teaches the use of pectin (ref. clms. 1 and 10), a species of polysaccharide, wherein the Examiner takes official notice that pectin is known to be extracted from plants.  

As for claim 49, the modified teaching, in Chen, provides the use of cellulose (i.e. β-1,4 linked glucose polysaccharide) (9,19+), as claimed.

Claim 51 is rejected under 35 U.S.C. 103 as being unpatentable over Krieken (2015/0038442) as applied to claims 44-45 and 52-53 above, further in view of Melvik (2009/0010983).
As for claim 51, Krieken teaches the use of polysaccharides, including carrageenan (0049), however, does not discuss the specifically claimed type, carrageenan extracted from a red edible seaweed.
Melvik also teaches methods of making coatings for food, comprising: pectin (0034), one or more constituents of a vegetable lipid, such as coconut oil (0105); surfactants (0105); and polysaccharides such as carrageenan (0107), including the specifically claimed type from red seaweed (0035).  
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of making coatings for food, comprising: pectin, one or more constituents of a vegetable lipid, surfactants, and polysaccharides such as carrageenan, as Krieken, to include the specifically claimed type of carrageenan, from red seaweed, because Melvik illustrates that the art finds suitable for similar intended uses, including (see MPEP 2144.07).

Since the coating is for food, it is reasonable to expect that the components there in, including the sources of the ingredients therein are also edible and therefore such a claim would have been obvious. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Krieken (2015/0038442) in view of Riggs (2013/0324399).

Independent claim 1
Krieken teaches methods of making coating compositions (ab.) for produce/crop plants, comprising:
pectin (ref. clms. 1 and 10), a species of polysaccharide; 
one or more constituents of a vegetable lipid, such as: 
seed and plant oils (0034, 0044), like soybean oil (0035); and 
waxes (0046), like carnauba wax (0050); 
lignin, natural polymers (ref. clms. 1 and 10); and, 
at least one fungicide (0067).

Krieken teaches the use of fungicides (0067), however, does not discuss the use of the specifically claimed species of surfactant, saponin.  




Riggs also teaches methods of making coating compositions (ab.) for produce/crop plants (0069), comprising: 
polysaccharides (0048); 
one or more constituents of a vegetable lipid, such as: seed/plant oils and waxes (0054); 
natural polymers (0055); and, 
fungicides (0059), including the specifically claimed fungicide, saponin (0059).
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of making coating compositions for produce/crop plants,  comprising: polysaccharides; one or more constituents of a vegetable lipid, such as: seed/plant oils and waxes; natural polymers; and fungicides, as the modified teaching above, to include the specifically claimed fungicide, saponin, because Riggs illustrates that the art finds it suitable for similar intended uses, including methods of making coating compositions for produce/crop plants,  comprising: polysaccharides; one or more constituents of a vegetable lipid, such as: seed/plant oils and waxes; natural polymers; and fungicides (see MPEP 2144.07), further the teaching also imparts reasoning for obviousness in that since it was known for such a thing to have been done, one of skill in the art would have had a reasonable expectation of success.





Dependent claims
As for claim 2, with regard to the prior art, the term/phrase "natural fruit extract" encompasses something extracted from the fruit of a plant, wherein the plant is commonly known to be grown in nature. 
Since Krieken provides the use of two constituents of a vegetable lipid, and the claim only requires one, the teaching of plant oils (0034, 0044), provides a further ingredient such as a natural fruit extract.  

As for claim 3, Krieken further teaches the use of antifungals (0034), which further provides at least one fungicide.  

As for claim 4, Krieken teaches the preferred fungicides include fludioxonil (see Table 1 and discussion thereof).  

As for claim 5, Krieken teaches the pectin is present at a concentration of 0.1 to 60 w/v% (0013), which encompass the claim of between about 0.01 to 10 w/v%.

As for claim 6, Krieken is not explicit about the pectin being extracted from
fruit peels, however, does provide that the pectin is from a natural origin (0032) and further teaches that the plant extracts used are preferred to be from natural materials (0004), including a showing of extracts from fruit peels, which makes such a source obvious.

Further, the claims are toward a composition, the components therein and any physical or chemical structure they impart to the composition as a whole, at a single point in time. Therefore, the teaching of pectin encompasses such a claim, regardless of the source, absent a showing of how the claimed source contributes a chemical or physical structure that is distinct from the generic taught because it is a complex polysaccharide consisting mainly of esterified D-galacturonic acid resides in an alpha-(1-4) chain, regardless of the source.

As for claim 7, Krieken teaches that the one or more constituents of a vegetable lipid are present at a concentration of between 0 to 10 w/v% (0050), which encompasses/anticipates the one or more constituents of a vegetable lipid being present at a concentration between about 0.01 to 10 w/v%.

As for claim 8, Krieken teaches that that the one or more constituents of a
vegetable lipid is carnauba wax (see the discussion above).

As for claim 13, the modified teaching, in Riggs provides the saponin is extracted from quinoa (0038).





Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Krieken (2015/0038442) in view of Riggs (2013/0324399), as applied to Claims 1-8, 13, further in view of Larsen (2011/0065785).
As for claim 10, Krieken teaches the use of lignin (as discussed above) in compositions that treat bacteria (0002), however, the modified teaching does not discuss its source, wheat straw.
Since one in the art would understand that lignins have complex and variable structures, such a claim is distinguishable based on the claimed source.
Larsen also teaches methods of using biomasses, like lignins (0023) for anti-bacterial treatments (ab.); and further provides they are from or similar to those from wheat straw (0020, 0021, 0034, 0045, ref. clms. 4 and 8), as claimed. 
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of using biomasses, like lignins for anti-bacterial treatments, as the modified teaching above, to include the specifically claimed type of lignin, from wheat straw, because Larsen illustrates that the art finds these types or those similar to them to be suitable for similar intended uses, including methods of using biomasses, like lignins for anti-bacterial treatments (see MPEP 2144.07), further the teaching also imparts reasoning for obviousness in that since it was known for such a thing to have been done, one of skill in the art would have had a reasonable expectation of success.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA ANN GEORGE whose telephone number is (571)272-5955.  The examiner can normally be reached on T-TH 9:00 am - 5:00 pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571)272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 



If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Patricia George
Primary Examiner
Art Unit 1793



/PATRICIA A GEORGE/Primary Examiner, Art Unit 1793